PD-1671-15
                                  PD-1671-15                  COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                           Transmitted 12/28/2015 12:00:00 AM
                                                              Accepted 12/28/2015 1:26:45 PM
                                                                               ABEL ACOSTA
                    IN THE TEXAS COURT OF CRIMINAL APPEALS                             CLERK
                                    AUSTIN, TEXAS

CARLTON CHARLES PENRIGHT                    §
                                            §
VS .                                        §          CASE NO.
                                            §
THE STATE OF TEXAS                          §


                         MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       NOW COMES, the appellant, Carlton Charles Penright, by and through his

assistant public defender Jani Maselli Wood, and respectfully moves the Court to grant

an additional thirty days to file the petition for discretionary review and for god cause

would show:

                                            I.

       Mr. Penright was convicted of sexual assault. He was sentenced to 15 years in

prison. The Court of appeals affirmed his case in a published opinion on September 29,

2015. Penright v. State, 01-12-00647-CR, 2015 WL 5770006 (Tex. App.—Houston [1st

Dist.] Sept. 29, 2015, no. pet. h.). A motion for reconsideration en banc was timely filed

and denied on December 8, 2015. Justice Jennings dissented to the denial of rehearing.

                                           II.

       The petition is due on January 7, 2016. Mr. Penright is requesting an additional

thirty days to prepare the petition until February 7, 2016.

                                                                      December 28, 2015
                                           III.

      Undersigned counsel’s reason for the request is:

12/26/2015 -        Brief filed in Rigoberto Monrroy v. State, 01-15-00644-CR

12/17/2015 -        Reply brief filed in Carl Lovings v. State, 14-15-00167-CR

12/14/2015 -        PDR filed in Ryan Stairhime v. State,

12/12/2015 -        Brief filed in Chauncey Seymour v. State, 14-15-00636-CR

12/11/2015 -        Cert. petition filed in U.S. Supreme Court in Osmin Peraza v. State of
                    Texas, 15-7367

12/9/2015 -         Brief filed in Derek Washington v. State, 14-15-00558, 00559-CR

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this Court grant an additional 30 days for the petition for discretionary review.

                                         Respectfully submitted,


                                         ALEXANDER BUNIN
                                         Chief Public Defender
                                         Harris County Texas

                                         /s/ Jani Maselli Wood
                                         _______________________
                                         JANI J. MASELLI WOOD
                                         Assistant Public Defender
                                         State Bar Number 00791195
                                         Harris County Texas
                                         1201 Franklin, 13th Floor
                                         Houston Texas 77002
                                         (713) 368-0001
                                         (713) 368-9278 (Fax)
                                         Jani.Maselli@pdo.hctx.net

                                           -2-
                                         Attorney for Appellant,
                                         Carlton Charles Penright

                              CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on December 26, 2015, a

copy of the foregoing was emailed to the Harris County District Attorney’s Office and

emailed to counsel for the state and the State Prosecuting Attorney’s Office (through

texfile.com) at the following address:

      Jessica Akins
      Assistant District Attorney
      1201 Franklin Street, 6th Floor
      Houston, TX 77002
      akins_jessica@dao.hctx.net

      Lisa McMinn
      Lisa.McMinn@SPA.texas.gov

                                        /s/ Jani J Maselli Wood
                                  ___________________________________
                                  JANI J. MASELLI WOOD




                                          -3-